Citation Nr: 1609642	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  11-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for right leg chronic shin strain.

2.  Entitlement to an initial compensable rating for left leg chronic shin strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2002 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The RO granted service connection for right and left leg chronic shin strain in an August 2008 rating decision and assigned noncompensable ratings.  Although the Veteran did not submit a notice of disagreement within one year of this decision, he did submit a written statement requesting that his claim be "reopened," and new VA medical records regarding his right and left leg conditions were received by the RO VA in November 2008.  Thus, as new and material evidence was associated with the claims file within one year of the August 2008 rating decision, it did not become final and is properly on appeal.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The record reflects that the Veteran failed to report to a hearing before a member of the Board in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that VA might not have the Veteran's correct address of record on file.  In his July 2011 substantive appeal, the Veteran provided his address and phone number.  However, it does not appear that subsequent correspondence was provided to the Veteran at this address, to include notice of his August 2014 scheduled travel board hearing.  Because it appears that the Veteran may not have received notice of his scheduled hearing, on remand, the RO should ascertain whether the Veteran still desires a hearing, and develop accordingly.
Additionally, the Board finds that a remand is necessary to obtain VA medical records and a new VA examination addressing the Veteran's current right and left chronic shin strain symptoms and their effects on his ability to function.  First, the Board notes that in the June 2011 Statement of the Case (SOC) and February 2013 Supplemental SOC, the RO noted that VA Central Alabama Veterans Health Care System records for the periods of July 1, 2008 to June 7, 2011 and October 5, 2011 to October 2, 2012 had been electronically reviewed.  The Board notes that the most recent VA treatment records associated with the claims file are from November 2008.  All VA medical records dating after November 2008 must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A new VA examination should also be obtained to address deficiencies in the earlier examinations.  The April 2008 VA examiner addressing these disabilities found that the Veteran had full range of motion of his knees and ankles, bilaterally, but did not address whether the Veteran suffered any functional loss as a result of pain or any of the factors set forth in 38 C.F.R. § 4.45 (less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, swelling, atrophy of disuse, instability of station, disturbance of locomotion, and/or interference with sitting, standing or weightbearing).  A December 2012 VA examiner found that the Veteran had limitation of flexion to 130 degrees (out of 140 degrees) of both the right and left knees, with no additional range of motion loss due to functional loss or the factors set forth above; nevertheless, this examiner did not address whether the Veteran had any limitation of motion of either ankle.  This is important because Diagnostic Code 5262, under which the Veteran's right and left shin disabilities are rated, allows for ratings based on the impairment of the knee or the ankle.  The December 2012 VA examiner also noted the Veteran's reports of daily flare ups, but did not document the symptoms and functional losses reported by the Veteran during these flare ups.  Thus, the Board finds that remand for a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On remand, any outstanding medical treatment records concerning the Veteran's right or left leg disability should be obtained.  See 38 C.F.R. § 3.159(c); see also Bell, supra.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his address and phone number as provided on his February 2011 substantive appeal to ascertain whether he still desires a travel board hearing and schedule accordingly.  

2.  Obtain all current and relevant VA treatment records since November 2008, including (but not limited to) those from the Central Alabama Veterans Health Care System.  

3.  After obtaining any outstanding medical records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right and left chronic shin strain disabilities.  The claims file should be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be performed, to include range or motion testing for the knees and ankles, bilaterally, and all clinical findings should be reported in detail.

The examiner should describe in full the signs, symptoms, and functional impairments associated with the service-connected right and left chronic shin strain, including any disability of the knee or ankle.  The examiner should also document the Veteran's reports of his symptoms and functional loss during flare up periods or with increased use over time.  The examiner should also comment on whether any functional loss, including any functional loss during flares or with repeated use over time, causes any additional limitation of range of motion of the knee or ankle.

4.  After completing the development requested above and any additional development deemed necessary, adjudicate the remanded issues.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental SOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




